DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 08/22/2019. Claims 1-20 are pending in the Application.  	

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptive legends as described in the specification, in the functional blocks 506, 507, and 508, for Fig. 5. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GILDA et al. (U.S. Pub. No.  20180203627) Pub. Date: July 19, 2018. 
Regarding independent Claims 1, 12 and 20, GILDA discloses a method and system for power-reduced redundant array of independent memory (RAIM) system, comprising:
a memory array including a first portion configured to store user data and  a second portion configured to store error correction code (ECC) data;
[0031] FIG. 2 illustrates a memory system in accordance with an embodiment.   Each DIMM 204 includes a memory buffer device 214 as well as two ranks 206 212 of memory devices. In this example, a first rank 206 includes nine memory devices and a second rank 212 includes nine memory devices. As shown in FIG. 2, the first rank 206 on one of the DIMMs 204 includes RAIM parity data, and one memory device from the first rank 206 on each of the each of the other four channels includes checkbits. The parity data and check bits are used for ECC as is known in the art. 
an ECC circuit  performs an ECC function for the user data; [0034] In the RAIM store path depicted in FIG. 3, the ECC generator 304 receives store data 302 and outputs five groupings of channel data 306 that include ECC checkbits. [0036] The channel data 318 and the marking data are input to RAIM ECC decoder module 322 where channel data 318 are analyzed for errors which may be detected and corrected using the RAIM ECC and the marking data received from the marking logic 320.
 deactivate one or more components of the apparatus that are coupled with the ECC circuit; [0040] The marking logic 402 supplies a mark vector indicating the hardware channels and memory devices that have been marked to the RAIM ECC decoder logic 322 which will use the information to correct any errors in the data. Specifically, the RAIM ECC decoder logic 322 must account for the memory channel that is indicated with a power channel mark.
[0049] FIG. 7 provides a method 700 for power-reduced RAIM system. 


Regarding Claims 2-4, 13-15, GILDA discloses deactivating the one or more components includes disconnecting the electric power supply; [0040] In an embodiment, the marking logic 402 receives power channel mark data 420. The power channel mark data 420 is allowed to mark a channel in the absence of any other channel mark for data retrieved from memory. In an embodiment, channels that are marked with the power channel marks are blocked and do not receive a fetch command to retrieve the data. The marking logic 402 supplies a mark vector indicating the hardware channels and memory devices that have been marked to the RAIM ECC decoder logic 322 which will use the information to correct any errors in the data.
  
Regarding Claims 5, 8-10, 17-19, the recited feature “at least one row of the plurality of rows is activated during the access operation” is an inherent property of memory devices during a read / write operation. GILDA discloses [0031] FIG. 2 illustrates a memory system in accordance with an embodiment. The memory system includes a RAIM controller 208 that is in communication with five DIMMs 204 via 
Regarding Claims 6, 7, 11, 16, the recited feature” a plurality of sense amplifiers” is an inherent property of memory devices during a read operation.
GILDA discloses [0032] Embodiments described herein are not limited to the memory system configurations shown in FIG. 1 and FIG. 2. Embodiments may be implemented on any memory system configurations known in the art. Another memory system configuration where embodiments may be implemented includes a memory system with DIMMs that have a planar hub chip.
 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: February 23, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111